SCHEDULE 13G Under the Securities Exchange Act of 1934 Amendment No. 2 Parke Bancorp, Inc. (Name of Issuer) Common Stock, $0.10 par value (Title of Class of Securities) (CUSIP Number) December 31, 2016 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-1(b) ý Rule 13d-1(c) ☐ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 700885106 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EJF Capital LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 713,416 (1) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 713,416 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 713,416 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.6% (1)(2) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA Reflects 150,000 shares of common stock, $0.10 par value per share (“Common Stock”) of which EJF Financial Services Fund, LP is the record owner, together with 563,416 shares of Common Stock that EJF Financial Services Fund, LP has the right to obtain, within 60 days, upon the conversion of 6.00% noncumulative perpetual convertible preferred stock, Series B (“Preferred Stock”) of which it is the record owner. See Item 4. Based on 6,856,787 shares of Common Stock outstanding as of December 31, 2016, as disclosed in the Issuer's Form 8-K filed with the U.S. Securities and Exchange Commission (“SEC”) on January 23, 2017, together with the 563,416 shares of Common Stock that EJF Financial Services Fund, LP has the right to obtain, within 60 days, upon conversion of Preferred Stock of which it is the record owner. CUSIP No. 700885106 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Emanuel J. Friedman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 713,416 (1) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 713,416 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 713,416 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.6% (1)(2) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Reflects 150,000 shares of Common Stock of which EJF Financial Services Fund, LP is the record owner, together with 563,416 shares of Common Stock that EJF Financial Services Fund, LP has the right to obtain, within 60 days, upon the conversion of Preferred Stock of which it is the record owner. See Item 4. Based on 6,856,787 shares of Common Stock outstanding as of December 31, 2016, as disclosed in the Issuer's Form 8-K filed with the SEC on January 23, 2017, together with the 563,416 shares of Common Stock that EJF Financial Services Fund, LP has the right to obtain, within 60 days, upon conversion of Preferred Stock of which it is the record owner. CUSIP No. 700885106 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EJF Financial Services Fund, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 713,416 (1) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 713,416 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 713,416 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.6% (1)(2) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Reflects 150,000 shares of Common Stock of which EJF Financial Services Fund, LP is the record owner, together with 563,416 shares of Common Stock that EJF Financial Services Fund, LP has the right to obtain, within 60 days, upon the conversion of Preferred Stock of which it is the record owner. See Item 4. Based on 6,856,787 shares of Common Stock outstanding as of December 31, 2016, as disclosed in the Issuer's Form 8-K filed with the SEC on January 23, 2017, together with the 563,416 shares of Common Stock that EJF Financial Services Fund, LP has the right to obtain, within 60 days, upon conversion of Preferred Stock of which it is the record owner. CUSIP No. 700885106 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EJF Financial Services GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☒ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 713,416 (1) 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 713,416 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 713,416 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ☐ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.6% (1)(2) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO Reflects 150,000 shares of Common Stock of which EJF Financial Services Fund, LP is the record owner, together with 563,416 shares of Common Stock that EJF Financial Services Fund, LP has the right to obtain, within 60 days, upon the conversion of Preferred Stock of which it is the record owner. See Item 4. Based on 6,856,787 shares of Common Stock outstanding as of December 31, 2016, as disclosed in the Issuer's Form 8-K filed with the SEC on January 23, 2017, together with the 563,416 shares of Common Stock that EJF Financial Services Fund, LP has the right to obtain, within 60 days, upon conversion ofPreferred Stockof which it is the record owner. Item 1. (a)Name of Issuer Parke Bancorp, Inc. Item 1. (b)Address of Issuer’s Principal Executive Offices 601 Delsea Drive Washington Township, New Jersey 08080 Item 2. (a)Name of Person Filing This Amendment No.2 to the Schedule 13G is being filed on behalf of the following persons (the “Reporting Persons”)*: (i) EJF Capital LLC; (ii) Emanuel J. Friedman; (iii) EJF Financial Services Fund, LP (the “Financial Services Fund”); and (iv) EJF Financial Services GP, LLC. *Attached as Exhibit A is a copy of an agreement among the Reporting Persons that this Amendment No.2 to the Schedule 13G is being filed on behalf of each of them. Item 2. (b)Address of Principal Business Office or, if None, Residence The address of the principal business office of each Reporting Person is: 2107 Wilson Boulevard Suite 410 Arlington, VA 22201 Item 2. (c)Citizenship See Item 4 of the attached cover pages. Item 2. (d)Title of Class of Securities Common Stock, $0.10 par value (“Common Stock”) Item 2. (e)CUSIP Number Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: Not Applicable. Item 4. Ownership (a) Amount beneficially owned: See Item 9 of the attached cover pages. (b) Percent of class: See Item 11 of the attached cover pages. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: See Item 5 of the attached cover pages. (ii) Shared power to vote or to direct the vote: See Item 6 of the attached cover pages. (iii) Sole power to dispose or to direct the disposition: See Item 7 of the attached cover pages. (iv) Shared power to dispose or to direct the disposition: See Item 8 of the attached cover pages. EJF Financial Services Fund, LP is the record owner of 150,000 shares of Common Stock (the “Common Shares”), and has the right to obtain an additional 563,416 shares of Common Stock (the “Preferred Stock Shares”), within 60 days, upon the conversion of Preferred Stock of which it is the record owner. EJF Financial Services GP, LLC is the general partner of EJF Financial Services Fund, LP and an investment manager of certain affiliates thereof, and may be deemed to share beneficial ownership of the Common Shares and Preferred Stock Shares over which EJF Financial Services Fund, LP is the record owner. EJF Capital LLC is the sole member of EJF Financial Services GP, LLC, and may be deemed to share beneficial ownership of the Common Shares and Preferred Stock Shares over which EJF Financial Services GP, LLC may share beneficial ownership. Emanuel J. Friedman is the controlling member of EJF Capital LLC and may be deemed to share beneficial ownership of the Common Shares and Preferred Stock Shares over which EJF Capital LLC may share beneficial ownership. Item 5.Ownership of Five Percent or Less of a Class Not applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not Applicable. Item 8.Identification and Classification of Members of the Group No Applicable. Item 9.Notice of Dissolution of Group Not Applicable. Item 10.Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under Section 240.14a-11. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 14, 2017 EJF CAPITAL LLC By: /s/ Neal J. Wilson Name:Neal J. Wilson Title: Chief Operating Officer EMANUEL J. FRIEDMAN By: /s/ Emanuel J. Friedman Name:Emanuel J. Friedman EJF FINANCIAL SERVICES FUND, LP By: EJF FINANCIALSERVICES GP, LLC Its: General Partner By: EJF CAPITAL LLC Its: SoleMember By: /s/Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF FINANCIAL SERVICES GP, LLC By: EJF CAPITAL LLC Its: SoleMember By: /s/Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EXHIBIT A The undersigned, EJF Capital LLC, a Delaware limited liability company, Emanuel J. Friedman, EJF Financial Services Fund, LP, a Delaware limited partnership and EJF Financial Services GP, LLC, a Delaware limited liability company, hereby agree and acknowledge that the information required y this Amendment No. 2 to the Schedule 13G, to which this Agreement is attached as an exhibit, is filed on behalf of each of them.The undersigned further agree that any further amendments or supplements thereto shall also be filed on behalf of each of them. Dated:February 14, 2017 EJF CAPITAL LLC By: /s/ Neal J. Wilson Name:Neal J. Wilson Title: Chief Operating Officer EMANUEL J. FRIEDMAN By: /s/ Emanuel J. Friedman Name:Emanuel J. Friedman EJF FINANCIAL SERVICES FUND, LP By: EJF FINANCIALSERVICES GP, LLC Its: General Partner By: EJF CAPITAL LLC Its: SoleMember By: /s/Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF FINANCIAL SERVICES GP, LLC By: EJF CAPITAL LLC Its: SoleMember By: /s/Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer
